 



Exhibit 10.1
CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT (the “Agreement”) is entered on this 12th day of
April, 2006, (the “Effective Date”), by and between Robert L. Parker (“Parker”),
an individual, who resides in Tulsa, Oklahoma, and Parker Drilling Company, a
Delaware corporation (the “Company”).
WITNESSETH:
     WHEREAS, Parker is presently serving the Company as Chairman of its Board
of Directors and an employee pursuant to an Employment Agreement effective as of
November 1, 2002 (the “Employment Agreement”); and
     WHEREAS, Parker and the Company intend that Parker’s employment with the
Company terminate effective April 30, 2006; and
     WHEREAS, the Company recognizes the distinguished and substantial
contributions of Parker to the Company and the Company desires to continue to
access Parker’s valuable knowledge, experience, and abilities as well as his
excellent relationships with the customers, vendors and employees of the
Company; and
     WHEREAS, the Company desires to engage Parker to serve as a consultant
following Parker’s termination of employment, subject to the terms and
conditions set forth in this Agreement; and
     WHEREAS, Parker desires to enter this Agreement and to serve the Company in
a consulting capacity.
     NOW, THEREFORE, in consideration of the mutual promises and agreements
contained herein, Parker and the Company agree as follows:

  1.   Termination of Employment. By execution of this Agreement, Parker
confirms that he will resign all officer positions with the Company, including
member and Chairman of the Board of Directors, and all similar positions with
all affiliates of the Company, effective April 28, 2006. The parties mutually
acknowledge that Parker’s termination from employment with the Company will
become effective on April 30, 2006. Parker hereby waives receipt of a Notice of
Termination as required by the Employment Agreement. Parker shall be entitled to
the payments and benefits described in this Agreement in lieu of any payments or
benefits under the Employment Agreement.     2.   Prior Agreements. This
Agreement supersedes and replaces any and all agreements between Parker and the
Company as to Parker’s employment including, but not limited to, the Employment
Agreement.

 



--------------------------------------------------------------------------------



 



  3.   Retention as Consultant. For a period of twenty-four (24) months
commencing May 1, 2006 and ending April 30, 2008 (the “Consulting Term”), Parker
shall be retained by the Company as a consultant to assist the Company from time
to time in the conduct of its affairs. As compensation for providing consulting
services, the Company shall pay Parker the amounts specified in Section 5(b) of
this Agreement. After April 30, 2008, Parker shall have no further obligation to
serve as a consultant and the Company shall have no further obligation to retain
him.     4.   Independent Contractor.

  a.   This Agreement does not create, and the Company and Parker stipulate and
agree that this Agreement shall not be construed to create any agency
relationship, employer/employee relationship, or master/servant relationship by
or between the Company and Parker. Parker, in the course and scope of his
activities, in the furnishing of services under this Agreement, is solely an
independent contractor for any and all purposes.     b.   As an independent
contractor, Parker is responsible for the end product requested to be obtained
by the Company. The Company shall not direct or control the specific method of
performance or provide training to Parker.     c.   Parker represents that he is
the sole proprietor of an independent business providing contract services. It
is expressly understood and acknowledged that, as an independent business,
Parker is required to withhold for all types of federal, state and local taxes
on all payments made by the Company for his services.     d.   As an independent
contractor, Parker shall not be entitled to benefits under the Company’s
worker’s compensation policy or the Company’s unemployment compensation policy,
if any, and that Parker shall not be deemed an employee of the Company, or any
of its affiliated entities, for any purpose, including, but not limited to,
coverage under any applicable labor, employment or workers’ compensation law,
regulation or statute.

  5.   Payments and Benefits. The Company shall pay to Parker the following:

  a.   Severance Payments.

2



--------------------------------------------------------------------------------



 



  (i)   Parker’s unpaid vacation pay for 2006 which has accrued through
April 30, 2006.     (ii)   A lump sum payment of $225,000.00 on November 2,
2006.     (iii)   A payment of $37,500.00 on December 1, 2006 and on the first
day of each month thereafter through and including May 1, 2008.     (iv)   The
Company shall maintain Parker’s group health plan and group dental plan coverage
for the period May 1, 2006 through April 30, 2008, at substantially the same
level of coverages as existed on April 30, 2006. Parker and his spouse shall not
be required to pay any portion of the premium cost to retain such coverages but
in all other respects shall be treated the same as other participants under the
terms of such plans. Thereafter, Parker shall be entitled to elect continuation
coverage under such plans pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), and the Company’s procedures
for COBRA administration. In the event that COBRA coverage is elected, (i) the
COBRA time period shall not be reduced by the post-termination continuation
coverage provided pursuant to the foregoing provisions of this subsection, and
(ii) Parker and his spouse must pay the full COBRA premium rates as effective
during the COBRA coverage period. In the event of any change to the group health
plan or group dental plan following April 30, 2006, Parker and his spouse shall
be treated consistently with the then-current senior officers of the Company
with respect to the terms and conditions of coverage and other substantive
provisions of the plan; provided, however, no participant contributions shall be
required from them unless COBRA coverage is in effect. Parker hereby agrees to
acquire and maintain any and all coverage that either Parker or his spouse are
entitled to at any time during their lives under any part of the Medicare
program or any similar program of the United States Government or any agency
thereof (hereinafter referred to as “Medicare”). Parker further agrees to pay
any required premiums for Medicare coverage for he and his spouse from his
personal funds. Notwithstanding the foregoing, the coverage of Parker and his
spouse under such group medical and/or dental plans maintained by the Company
shall terminate in the event that Parker becomes employed by another for-profit
employer which maintains a group health plan or plans for its employees
providing group medical coverage or group dental coverage, as applicable;
provided, however, any COBRA coverage shall not be terminated unless and until
permitted under COBRA.

3



--------------------------------------------------------------------------------



 



  b.   Consulting Payments.

  (i)   A lump sum payment of $172,500.00 on November 2, 2006.     (ii)   A
payment of $28,750.00 on December 1, 2006 and on the first day of each month
thereafter through and including May 1, 2008.

  c.   In the event Parker dies prior to or on May 1, 2008, all payments payable
pursuant to this Section 5 shall be made to his surviving spouse, if any, or if
not, then to such persons or entities as Parker shall designate in writing to
the Company; provided, that if Parker fails to so designate, then the payments
shall be made to Parker’s estate.     d.   In order to receive the payments and
benefits described in subsection 5(a) (to the extent in addition to any benefits
required under COBRA), Parker must first execute the Waiver and Release attached
hereto as Exhibit A. The Company expressly agrees that the severance payments
set forth in subsection 5(a) will be made to Parker (or on his behalf as
provided in subsection 5(c)) without regard to his compliance with the
Consulting Agreement other than this subsection 5(d).

  6.   Additional Expenses. Subject to the terms and conditions of this
Agreement, Parker shall be entitled to the following:

  a.   Expenses. The Company shall reimburse Parker for all reasonable travel,
entertainment and other expenses paid or incurred by Parker in the performance
of his duties hereunder, provided the Company has approved such expenses in
advance. Parker shall be responsible for the provision of office space, staff
support, information technology support and all other supplies at the location
of Parker’s choosing that he deems necessary to enable him to perform his duties
hereunder.     b.   Lease of Cypress Springs and Parker Ranches; Tulsa Office.
The Company shall cause its subsidiary, Parker Drilling Management Services,
Inc., to continue to honor its obligation to lease from the Robert L. Parker,
Sr. and Catherine M. Parker Family Limited Partnership (the “Partnership”) the
properties referenced as Cypress Springs Ranch and the Parker Ranch under the
same terms and conditions set forth in each Ranch Lease Agreement effective
January 1, 2006, through December 31, 2006. The parties agree that neither the
Company nor any of its subsidiaries shall have any obligation to renew either
Ranch Lease Agreement after December 31, 2006. Parker shall pay, or cause the
Partnership to pay, the Company $75,000.00 in exchange for all equipment,
personal property, and land or building improvements currently owned by the
Company, or its subsidiaries, and presently located on (i) the Cypress Springs
Ranch, (ii) the Parker Ranch and (iii) the Company’s Tulsa office currently

4



--------------------------------------------------------------------------------



 



      occupied by Parker, all of which shall become the exclusive property of
Parker, such payment to be made by Parker on or before December 31, 2006.     c.
  Personnel Services Contract. The Company shall cause its subsidiary, PD
Management Resources, L.P., to continue to honor its obligation to provide
services to the Partnership under the same terms and conditions set forth in the
Personnel Services Contract effective January 1, 2004, through December 31,
2006. The parties agree that neither the Company nor any of its subsidiaries
shall have any obligation to renew the Personnel Services contract after
December 31, 2006.

  7.   Duties and Responsibilities of Parker. During the Consulting Term, Parker
will be available to the Company’s Chairman of the Board, President and Board of
Directors for general consulting services related to the Company’s business.
Parker’s duties may include the following:

  a.   To assist the Company with projects on which Parker worked during his
tenure as an employee of the Company;     b.   To bridge relationships between
the Company and the Company’s customers, vendors and suppliers;     c.   To
assist in litigation or other legal resolution;     d.   To assist the Company
in connection with any administrative or legal proceeding relating to matters
that arose during the period of his employment with the Company or during the
period he provides consulting services pursuant to the terms of this Agreement;
    e.   To assist the Company in marketing efforts by allowing the Company to
utilize the extensive relationships developed by Parker during his employment
tenure with the Company; and,     f.   To serve as a goodwill ambassador for the
Company.

  8.   Secret and Confidential Information.

  a.   Access to Secret and Confidential Information. On an ongoing basis, the
Company agrees to give Parker access to Secret and Confidential Information
(including, without limitation, Secret and Confidential Information of the
Company’s affiliates and subsidiaries) (collectively “Secret and Confidential
Information”). Secret and Confidential Information includes, without limitation,
all of the Company’s technical and business information, whether patentable or
not, which is of a confidential, trade secret or proprietary character, and
which is either

5



--------------------------------------------------------------------------------



 



      developed by Parker alone, with others or by others; lists of customers;
identity of customers; identity of prospective customers; contract terms;
bidding information and strategies; pricing methods or information; computer
software; computer software methods and documentation; hardware; the Company or
its affiliates’ or subsidiaries’ methods of operation; the procedures, forms and
techniques used in servicing accounts; and other information or documents that
the Company requires to be maintained in confidence for the Company’s continued
business success.     b.   Agreement Not to Use or Disclose Secret and
Confidential Information. In exchange for the Company’s promises to provide
Parker with Secret and Confidential Information, Parker shall not during the
Consulting Term or at any time thereafter, disclose to anyone, including,
without limitation, any person, firm, corporation, or other entity, or publish,
or use for any purpose, any Secret and Confidential Information, except in the
ordinary course of the Company’s business or as directed and authorized by the
Company.     c.   Agreement to Refrain from Defamatory Statements. Parker shall
refrain at all times from publishing any oral or written statements about the
Company or any of its affiliates’ directors, officers, employees, agents,
investors or representatives that are slanderous, libelous, or defamatory; or
that disclose private or confidential information about the Company or any of
its affiliates’ business affairs, directors, officers, employees, agents,
investors or representatives; or that constitute an intrusion into the seclusion
or private lives of the Company or any of its affiliates’ directors, officers,
employees, agents, investors or representatives; or that give rise to
unreasonable publicity about the private lives of such directors, officers,
employees, agents, investors or representatives; or that place such directors,
officers, employees, agents, investors or representatives in a false light
before the public; or that constitute a misappropriation of the name or likeness
of such directors, officers, employees, agents, investors or representatives. A
violation or threatened violation of this prohibition may be enjoined.

  9.   Duty to Return Company Documents and Property. Upon the termination of
the Consulting Term, Parker shall immediately return and deliver to the Company
any and all papers, books, records, documents, memoranda and manuals, e-mail,
electronic or magnetic recordings or data, including all copies thereof,
belonging to the Company or relating to its business, in Parker’s possession,
whether prepared by Parker or others. If at any time after the Consulting Term,
Parker determines that he has any Secret and Confidential Information in his
possession or control, Parker shall immediately return to the Company all such
Secret and

6



--------------------------------------------------------------------------------



 



      Confidential Information in his possession or control, including all
copies and portions thereof.

  10.   Further Disclosure. Parker shall promptly disclose to the Company all
ideas, inventions, computer programs, and discoveries, whether or not patentable
or copyrightable, which he may conceive or make (or have conceived or made)
alone or with others, during the period of his employment and the Consulting
Term, whether or not during working hours, and which directly or indirectly:

  a.   relate to matters within the scope, field, duties or responsibility of
Parker’s employment or consulting with the Company; or     b.   are based on any
knowledge of the actual or anticipated business or interest of the Company; or  
  c.   are aided by the use of time materials, facilities or information of the
Company.

      Parker assigns to the Company, without further compensation, all rights,
titles and interest in all such ideas, inventions, computer programs and
discoveries in all countries of the world. Parker recognizes that all ideas,
inventions, computer programs and discoveries of the type described above,
conceived or made by Parker alone or with others within the one (1) year period
after the Consulting Term, are likely to have been conceived in significant part
either while employed by the Company as an employee or while contracted with as
a consultant or as a direct result of knowledge Parker had of proprietary
information. Accordingly, Parker agrees that such ideas, inventions or
discoveries shall be presumed to have been conceived during his period of
employment or consulting with the Company, unless and until the contrary is
clearly established by Parker.     11.   Inventions. Any and all writings,
computer software, inventions, improvements, processes, procedures and/or
techniques which Parker may make, conceive, discover, or develop, either solely
or jointly with any other person or persons, at any time during his period of
employment or the Consulting Term, whether at the request or upon the suggestion
of the Company or otherwise, which relate to or are useful in connection with
any business now or hereafter carried on or contemplated by the Company,
including developments or expansions of its present fields of operations, shall
be the sole and exclusive property of the Company. Parker shall take all actions
necessary so that the Company can prepare and present applications for copyright
or Letters Patent therefor, and can secure such copyright or Letters Patent
wherever possible, as well as reissue renewals, and extensions thereof, and can
obtain the record title to such copyright or patents. Parker shall not be
entitled to any additional or special compensation or reimbursement regarding
any such writings, computer software, inventions, improvements, processes,
procedures and techniques. Parker acknowledges that

7



--------------------------------------------------------------------------------



 



      the Company from time to time may have agreements with other persons or
entities which impose obligations or restrictions on the Company regarding
inventions made during the course of work thereunder or regarding the
confidential nature of such work. Parker agrees to be bound by all such
obligations and restrictions and to take all action necessary to discharge the
obligations of the Company.     12.   Non-Solicitation Restriction. To protect
the Company’s Secret and Confidential Information, it is necessary to enter into
the following restrictive covenants, which are ancillary to the enforceable
promises between the Company and Parker in Section 8 of this Agreement. In
consideration for the Company’s full and timely payment and provision to or for
Parker of the payments and benefits due Parker hereunder, Parker hereby
covenants and agrees that, during the Consulting Term and for a period of one
(1) year thereafter, he will not, directly or indirectly, either individually or
as a principal, partner, agent, consultant, contractor, employee, or as a
director or officer of any corporation or association, or in any other manner or
capacity whatsoever, except on behalf of the Company, solicit business, or
attempt to solicit business, in products or services competitive with any
products or services sold (or offered for sale) by the Company or any affiliate,
from the Company’s or affiliate’s customers or prospective customers, or those
individuals or entities with whom the Company or affiliate did business during
the period of his employment or the Consulting Term including, without
limitation, the Company’s or affiliate’s prospective or potential customers.    
13.   Non-Competition Restriction. In consideration for the Company’s full and
timely payment and provision to or for Parker of the payments and benefits due
Parker hereunder, and for other good and valuable consideration, and in
recognition of the Company’s legitimate business interests in protecting itself
against the losses it would experience if Parker were to become employed by a
competitor of the Company, Parker agrees to the following restrictive covenant,
which is ancillary to the enforceable promises between the Company and Parker in
Sections 8 through 12 of this Agreement. Parker hereby covenants and agrees that
during the Consulting Term and for a period of one (1) year thereafter, provided
that the Company has performed its obligations under this Agreement on a timely
basis, Parker will not within the entire United States of America, without the
prior written consent of the Company’s Board of Directors, become interested in
any capacity in which Parker would perform any similar duties to those performed
while at the Company, directly or indirectly (whether as proprietor,
stockholder, director, partner, employee, agent, independent contractor,
consultant, trustee, or in any other capacity), for any customer of the Company
or any affiliate, or in any business entity that sells, provides or develops
products or services competitive with any products or services sold, provided or
developed by the Company or any affiliate.

8



--------------------------------------------------------------------------------



 



  14.   No Recruitment Restriction. Parker agrees that during the Consulting
Term and for a period of one (1) year thereafter, provided that the Company has
performed its obligations under this Agreement on a timely basis, Parker will
not, either directly or indirectly, or by acting in concert with others, solicit
or influence any employee of the Company or any affiliate to terminate or reduce
his or her employment with the Company or any affiliate.     15.   Reformation.
If a court or arbitrator concludes that any time period or geographic area
specified in any restrictive covenant in Sections 8 through 14 of this Agreement
is unenforceable, then the time period will be reduced by the number of months,
or the geographical area will be reduced by the elimination of the overbroad
portion, or both, so that the restrictions may be enforced in the geographical
area and for the time to the full extent permitted by law.     16.   Remedies.
Parker acknowledges that the restrictions contained in Sections 8 through 14 of
this Agreement, in view of the nature of the Company’s business, are reasonable
and necessary to protect the Company’s legitimate business interests, and that
any violation of this Agreement would result in irreparable injury to the
Company. In the event of a breach or a threatened breach by Parker of any
provision of Section 8 through 14 of this Agreement, the Company shall be
entitled to a temporary restraining order and injunctive relief restraining
Parker from the commission of any breach, and to recover the Company’s
attorneys’ fees, costs and expenses related to the breach or threatened breach.
Nothing contained in this Agreement shall be construed as prohibiting the
Company from pursuing any other remedies available to it for any such breach or
threatened breach, including, without limitation, the recovery of money damages,
attorneys’ fees, and costs. These covenants and disclosures shall each be
construed as independent of any other provisions in this Agreement, and the
existence of any claim or cause of action by Parker against the Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of such covenants and agreements.     17.  
Non-Alienation. The right to receive payments under this Agreement shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge or encumbrance by Parker, his dependents or beneficiaries, or to any
other person who is or may become entitled to receive such payments hereunder.
The right to receive payments hereunder shall not be subject to or liable for
the debts, contracts, liabilities, engagements or torts of any person who is or
may become entitled to receive such payments, nor may the same be subject to
attachment or seizure by any creditor or such person under any circumstances,
and any such attempted attachment or seizure shall be void and of no force and
effect.     18.   Indemnification. The Company shall, to the full extent
permitted by law, indemnify and hold harmless Parker from and against any and
all liability, costs and damages arising from his service as an employee or
consultant of the

9



--------------------------------------------------------------------------------



 



      Company or its affiliates, specifically including liability, costs and
damages that arise in whole or in part from any negligence or alleged negligence
of Parker, except, however, to the extent that such liability, cost or damage
resulted from an act or omission by Parker that constitutes gross negligence or
willful misconduct on his part. To the full extent permitted by Delaware law,
the Company shall retain counsel to defend Parker, or shall advance legal fees
and expenses to Parker for counsel selected by Parker, in connection with any
litigation or legal proceeding related to his service as an employee or
consultant of the Company or any affiliate within twenty (20) days after receipt
by the Company of a written request for such defense or advance. Such request
shall include an itemized list of the costs and expenses and an undertaking by
Parker to repay the amount of such advance if it shall ultimately be determined
that he is not entitled to be indemnified against such costs and expenses. This
Section 18 shall be in addition to, and shall not limit in any way, the rights
of Parker to any other indemnification from the Company, as a matter of law,
contract or otherwise.     19.   Choice of Law: Severability. THIS AGREEMENT
SHALL BE GOVERNED, INTERPRETED, CONSTRUED AND ENFORCED PURSUANT TO THE LAWS OF
THE STATE OF TEXAS, REGARDLESS OF THAT STATE’S CHOICE OF LAW RULES. It is the
desire of the parties hereto that this Agreement be enforced to the maximum
extent permitted by law, and should any provisions contained herein be held
unenforceable by a court of competent jurisdiction or arbitrator (pursuant to
Section 21), the parties hereby agree and consent that such provision shall be
reformed to create a valid and enforceable provision to the maximum extent
permitted by law; provided, however, if such provision cannot be reformed, it
shall be deemed ineffective and deleted herefrom without affecting any other
provision of this Agreement. This Agreement should be construed by limiting and
reducing it only to the minimum extent necessary to be enforceable under then
applicable law.     20.   Title and Headings: Construction. Titles and headings
to Sections hereof are for the purpose of reference only and shall in no way
limit, define or otherwise affect the provisions hereof.     21.   Arbitration.
Subject to Section 16, any dispute or other controversy (hereafter a “Dispute”)
arising under or in connection with this Agreement, whether in contact, in tort,
statutory or otherwise, shall be finally and solely resolved by binding
arbitration, administered by the American Arbitration Association (the “AAA”) in
accordance with the rules of the AAA applicable to the resolution of employment
disputes, this Section 21 and, to the maximum extent applicable, the Federal
Arbitration Act. Such arbitration shall be conducted by a single arbitrator (the
“Arbitrator”). If the parties cannot agree on the choice of an Arbitrator within
30 days after the Dispute has been filed by either party with the AAA, then the
Arbitrator shall be selected pursuant to the applicable rules of the AAA. The
Arbitrator may proceed to an award notwithstanding the failure of any party to

10



--------------------------------------------------------------------------------



 



      participate in such proceedings. The prevailing party in the arbitration
proceeding may be entitled to an award of reasonable attorneys’ fees incurred in
connection with the arbitration in such amount, if any, as determined by the
Arbitrator in his discretion. The costs of the arbitration shall be borne
equally by the parties unless otherwise determined by the Arbitrator in his
discretion.         To the maximum extent practicable, an arbitration proceeding
hereunder shall be concluded within 180 days of the filing of the Dispute with
the AAA. The Arbitrator shall be empowered to impose sanctions and to take such
other actions as the Arbitrator deems necessary to the same extent a judge could
impose sanctions or take such other actions pursuant to the Federal Rules of
Civil Procedure and applicable law. Each party agrees to keep all Disputes and
arbitration proceedings strictly confidential except for disclosure of
information required by applicable law which cannot be waived.         The award
of the Arbitrator shall be (a) the sole and exclusive remedy of the parties, and
(b) final and binding on the parties hereto except for any appeals provided by
the Federal Arbitration Act. This Section 21 shall not preclude (i) the parties
at any time from agreeing to pursue non-binding mediation of the Dispute prior
to arbitration hereunder or (ii) the Company from pursuing the remedies
available under Section 16 in any court of competent jurisdiction.     22.  
Binding Effect; Third Party Beneficiaries. This Agreement shall be binding upon
and inure to the benefit of the parties hereto, and to their respective heirs,
executors, beneficiaries, personal representatives, successors and permitted
assigns hereunder, but otherwise this Agreement shall not be for the benefit of
any third parties.     23.   Entire Agreement: Amendment and Termination. This
Agreement contains the entire agreement of the parties with respect to the
employment and consulting relationship between Parker and the Company. This
Agreement may be amended, waived or terminated only by a written instrument that
is identified as an amendment or termination hereto and that is executed by both
parties.     24.   Survival of Certain Provisions. Wherever appropriate to the
nature of the term and intention of the parties, the respective rights and
obligations of the parties hereunder shall survive any termination or expiration
of this Agreement.     25.   No Waiver of Breach. No waiver by either party
hereto of a breach of any provision of this Agreement by the other party, or of
compliance with any condition or provision of this Agreement to be performed by
such other party, will operate or be construed as a waiver of any subsequent
breach by such other party of any similar or dissimilar provision or condition
at the same or subsequent time. The failure of a party hereto to take any action
by reason of any breach will not

11



--------------------------------------------------------------------------------



 



      deprive such party of the right to take action at any time while such
breach continues.     26.   Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the Company and its affiliates, and its
and their successors, and upon any person or entity acquiring, whether by
merger, consolidation, purchase of assets or otherwise, all or substantially all
of the business and/or assets of the Company or its successor. The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place; provided, however, no such
assumption shall relieve the Company of its obligations hereunder.         This
Agreement shall inure to the benefit of and be enforceable by Parker’s personal
or legal representative, executors, administrators and heirs. In the event of
the death of Parker prior to the full provision of payments and benefits
hereunder, all such amounts shall be paid under the same payment terms to
Parker’s surviving spouse, if any, or if not, then to such persons or entities
as Parker shall designate in writing to the Company; provided, that if Parker
fails to so designate, then the payments shall be made to Parker’s estate.    
27.   Notices. Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received (a) when delivered in person, (b) on
the first business day after it is sent by air express overnight courier
service, or (c) on the third business day following deposit in the United States
mail, registered or certified mail, return receipt requested, postage prepaid
and addressed, to the following address, as applicable:

  (i)   If to the Company, addressed to:         Parker Drilling Company
Attn: Secretary
1401 Enclave Parkway Suite 600
Houston, TX 77077     (ii)   If to Parker, addressed to:         Robert Parker,
Sr.
2021 South Lewis, Suite 600
Tulsa, Oklahoma 74104;

      or to such other address as either party may have furnished to the other
party in writing in accordance with this Section 27.

12



--------------------------------------------------------------------------------



 



  28.   Acknowledgment. Parker acknowledges that (a) he is knowledgeable and
sophisticated as to business matters, including the subject matter of this
Agreement, (b) he has read this Agreement and understands its term and
conditions, (c) he has had ample opportunity to discuss this Agreement with his
legal counsel prior to execution, and (d) no strict rules of construction shall
apply for or against the drafter or any other party.     29.   Internal Revenue
Code Section 409A Compliance. Notwithstanding anything in this Agreement to the
contrary, if any provision hereof would result in the imposition of an
additional tax under Internal Revenue Code Section 409A and related regulations
and Treasury pronouncements (“Section 409A”), that provision will be reformed to
avoid imposition of the applicable tax.     30.   Counterparts. This Agreement
may be executed in any number of counterparts, each of which when so executed
and delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument.

     IN WITNESS WHEREOF, Parker and the Company have executed this Agreement, to
be effective as of the Effective Date.

              PARKER DRILLING COMPANY   ROBERT L. PARKER
 
           
By:
  /s/ David C. Mannon   /s/ Robert L. Parker    
 
            David C. Mannon, Senior Vice President and Chief Operating Officer  
     

13



--------------------------------------------------------------------------------



 



EXHIBIT “A”
WAIVER and RELEASE
     This Waiver and Release (the “Release”) is executed as of this 12th day of
April, 2006 by Robert L. Parker (“Parker”).
     WHEREAS, Parker’s employment with the Company was terminated effective as
of April 30, 2006;
     NOW THEREFORE, as a condition to, and in consideration of, payment by the
Parker Drilling Company (“Company”) of the payments and benefits specified in
the Consulting Agreement between Parker and the Company, dated April 12, 2006,
Parker hereby agrees as follows:

  1.   Parker, for himself and on behalf of his agents, attorneys, heirs,
executors, administrators, successors and assigns, hereby irrevocably releases,
acquits, discharges and forever forgives the Company, its past and present
officers, directors, shareholders, representatives, agents, servants, and
employees, and their respective successors, assigns, insurers, parent companies,
subsidiaries, and affiliates, and all persons acting by, through, under or in
concert with them (the “Releasees”), of and from any and all claims, causes of
action, suits, controversies, appeals, grievances, promises, agreements,
damages, rights, debts, liabilities, costs, losses, personal injuries and any
other compensation whatsoever, whether presently known or unknown, liquidated or
unliquidated, matured or contingent, arising at any time through the date of the
execution of this Release. This Release covers any and all claims, regardless of
whether they arose in contract or in tort or are based upon statutes, laws or
rules, regulations, common law principles or otherwise, and includes but is not
limited to claims arising under Title VII of the Civil Rights Act of 1964, as
amended; the Age Discrimination in Employment Act of 1967, as amended, including
the Older Workers Benefit Protection Act of 1990; the Civil Rights Act of 1866,
as amended; the Civil Rights Act of 1991; the Americans with Disabilities Act of
1990; the Workers Adjustment and Retraining Notification Act of 1988; the
Pregnancy Discrimination Act of 1978; the Equal Pay Act; the Fair Labor
Standards Act; the Family and Medical Leave Act of 1993; the Employee Retirement
Income Security Act of 1974, as amended; the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended; the Occupational Safety and Health Act;
the Texas Labor Code Section 21.001 et. seq.; the Texas Labor Code; or any other
federal, state or local statute, law or regulation relating to employment;
claims in connection with workers’ compensation or “whistle blower” statutes;
claims for breach of any express or implied contract, interference with
contractual or business relations, personal injury, slander, libel, assault,
battery, quantum meruit, reformation of contract, breach of implied covenant of
good faith and fair dealing, debt, wrongful discharge, defamation, invasion of
privacy, negligent or

14



--------------------------------------------------------------------------------



 



      intentional infliction of emotional distress or mental suffering, false
imprisonment, wrongful termination, wrongful demotion, wrongful failure to
promote, wrongful deprivation of a career opportunity, discrimination (including
disparate treatment and disparate impact), hostile work environment, sexual
harassment, retaliation, any requests to submit to a drug or polygraph test,
and/or whistle blowing, tortious interference, misrepresentation, fraud,
conspiracy, negligence or gross negligence; and any other statutory or
common-law cause of action, whether or not relating to Parker’s employment with
the Company; provided, however, that this Release does not include any claims
Parker may have to compensation or benefits to be provided to Parker under any
pension or benefit plan in which Parker was or is a participant.     2.   Parker
recognizes that he may have some claim, demand, or cause of action against the
Releasees of which he is totally unaware and unsuspecting and which is given up
by the execution of this Release. It is Parker’s intention in executing this
Release with the advice of legal counsel that this Release will deprive him of
any such claim and prevent him from asserting the same. The provisions of any
local, state, federal, or foreign law, statute, or judicial decision providing
in substance that this Release shall not extend to such unknown or unsuspecting
claims, demands, or damages, are hereby expressly waived.     3.   Parker
understands that signing this Release is an important legal act. Parker
acknowledges that he has been advised in writing to consult an attorney before
signing this Release. Parker understands that, in order to be eligible for
certain benefits, he must sign (and return to the Company without revocation)
this Release before he will receive the benefits. Parker acknowledges that he
has been given at least 21 days to consider whether to accept the benefits and
whether to execute this Release. Furthermore, Parker acknowledges that he may
revoke the Release within seven days of signing.     4.   Should any of the
provisions set forth in this Release be determined to be invalid by a court,
agency or other tribunal of competent jurisdiction, it is agreed that such
determination shall not affect the enforceability of other provisions of this
Release. Parker acknowledges that this Release sets forth the entire
understanding and agreement between the Company and its affiliates and himself
concerning the subject matter of this Release and supersedes any prior or
contemporaneous oral and/or written agreements or representations regarding the
subject matter hereof, if any, between the Company or its affiliates and
himself.     5.   This Release is made within the State of Texas and shall in
all respects be interpreted, enforced and governed by the laws of the State of
Texas.     6.   Parker acknowledges that this Release is in full settlement,
satisfaction, and discharge of any and all claims, demands, actions, and causes
of action released

15



--------------------------------------------------------------------------------



 



      by Parker, and that it applies to all claims, whether known or unknown.
Parker further acknowledges that the consideration to be provided pursuant to
the Agreement upon execution of this Release represents amounts and benefits
greater than he would be entitled to receive if he were not to execute this
Release. Parker represents and warrants that he has full power and authority to
enter into and execute this Release. Parker represents that he has carefully
read the Release, has had the opportunity to ask questions and have the Release
explained to him, that he fully understands all the provisions of this Release,
that he has been advised to consult with an attorney of his choice and has had
the opportunity to do so, and that Parker is freely, knowingly and voluntarily
entering into this Release without reliance on any representations of any kind
or character not set forth herein.

IN WITNESS WHEREOF, Robert Parker has executed this Waiver and Release as of the
date first above written.

     
 
  ROBERT L. PARKER
 
   
 
  /s/ Robert L. Parker 
 
   

16